Citation Nr: 1818560	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degeneration of the lumbar spine with intervertebral disc syndrome as secondary to service-connected Reiter's syndrome, left hip, bilateral knees, and bilateral ankles with hypuricemia (hereinafter "lumbar spine disability").  

2. Entitlement to an evaluation in excess of 40 percent for Reiter's syndrome, left hip, bilateral knee, and bilateral ankles with hypuricemia. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 (Reiter's syndrome) and June 2012 (lumbar spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Notices of Disagreement were submitted in August 2011 and August 2012; a Statement of the Case was issued in April 2014; and a VA Form was received in May 2014. 

The Veteran testified before the undersigned Veterans Law Judge in October 2017; a transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Entitlement to a TDIU rating was denied in an August 2014 rating decision.  The Veteran has since alleged that he is unemployed as the result of his service-connected Reiter's syndrome, to include at his October 2017 Board Video Conference hearing.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claims, and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reiter's Syndrome

The Veteran seeks a higher rating for his service-connected Reiter's syndrome which involves painful motion of his knees, ankles and left hip and hypuricemia.  

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The claim must be remanded as the most recent VA examination report dated March 2014 does not fully comply with the Correia requirements.  Moreover, the Veteran testified that his Reiter's syndrome has worsened since the last comprehensive VA Joints examination was conducted in February 2011. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Reiter's syndrome is described as a triad of symptoms of unknown etiology comprising of urethritis, conjunctivitis and arthritis (dominant feature), appearing concomitantly or sequentially associated with mucocutaneous manifestations of keratoderma blennorrhagicum, circinate balanitis and stomatitis, which usually runs a self-limited but relapsing course. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1638 (28th ed. 1994).

The Veteran's Reiter's syndrome has been rated under Diagnostic Code (DC) 5099-5002.  

When a specific diagnosis is not listed in the Rating Schedule, 38 C.F.R. § 4.27  provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20. 

The Veteran's disability is evaluated by analogy pursuant to 38 C.F.R. § 4.71a, DC 5002, evaluating rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria, but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.

When rheumatoid arthritis is inactive the rating is based on chronic residuals. Such residuals as limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate DC for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned. 38 C.F.R. § 4.71a , DC 5002.

In Petitti v. McDonald, 27 Vet. App. 415 (2015), the U.S. Court of Appeals for Veterans Claims (CAVC) held that DC 5002, when read in light of 38 C.F.R. § 4.59, authorizes the minimum disability rating per joint, to be combined but not added, when there is painful motion, albeit nonlimited, motion.  

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is proximately due to, or aggravated by the service-connected Reiter's syndrome.  

A February 2012 VA examiner opined that the Veteran's lumbar spine disability was not caused by Reiter's syndrome because "according to mainstream literature...it is usually caused by aging as well as chronic wear and tear from everyday activities or occupational endeavors."  

The Board does not find the February 2012 opinion to be adequate as it does not address the Veteran's primary contention - namely, that Reiter's syndrome, which affects his knees, ankles and left hip, alters his gait mechanics and causes low back pain, etc.  Additionally, the examiner did not address whether the Veteran's Reiter's syndrome aggravates the lumbar spine disability.  For these reasons, an addendum opinion should be obtained upon remand.   

TDIU

The Veteran's TDIU claim is inextricably intertwined with the remanded claims for increased ratings and service connection as the outcome of the latter claims may impact whether the Veteran meets the requirements for a TDIU.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claims. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's most recent VA medical treatment records are associated with the claims file. 

2. After any additional records are associated with the claims file, afford the Veteran appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected Reiter's syndrome.  Access to the VBMS and Virtual VA (Legacy) electronic claims files must be made available to the examiner for review. 

(a) The VA examination must include range of motion testing for both knees, both ankles and the left hip in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing;
* Nonweight-bearing; and
* Range of motion measurements of the opposite undamaged joint (where applicable). 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  
(c) The examination should also include a statement as to the effect of the Veteran's service-connected Reiter's syndrome on his occupational functioning and daily activities, including the ability to perform the functions of both sedentary and physical occupations. 

3. Return the claims file to the VA examiner(s) who conducted the February 2012 examination regarding the claimed lumbar spine disability.  If that examiner is not available, return the file to another examiner of appropriate knowledge and expertise.  Request that addendum etiology opinions be obtained as follows:

(a) Is it at least as likely as not (a 50/50 probability or greater) the Veteran's lumbar spine disability is proximately due to or otherwise caused by Reiter's syndrome, which involves painful motion of his knees, ankles and left hip (to include altered gait)?

(b) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's lumbar spine disability is aggravated by Reiter's syndrome, which involves painful motion of his knees, ankles and left hip (to include altered gait)?

The claims folder and electronic records should be made available to the examiner for review.  The examiner must state in the examination report that a review of the claim file was accomplished.  A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible. 

4. Thereafter, readjudicate the claims.  With respect to the increased rating claim for Reiter's syndrome, the AOJ should consider whether the Veteran is entitled to a higher rating based on the alternative criteria under DC 5002 (i.e., ratings based on limitation of motion and/or painful motion of the specific joints involved).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

